department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc pa apjp b01 posts-152373-05 office_of_chief_counsel number info release date uil ------------------------- ---------------------------- ------------------------------- --------------------- ------------------- --------------------------------------- dear ----------------- this letter responds to your request for information dated date concerning requirements for form_1099 reporting by fiduciaries you ask whether payments made through your agency acting as a fiduciary on behalf of another person from that person’s funds which are in commingled accounts meeting fdic regulations are personal payments not subject_to form_1099 reporting sec_6041 of the internal_revenue_code states that all persons engaged in a trade_or_business making payments of dollar_figure or more in the course of such trade_or_business for rent salaries compensation remunerations or other fi xed or determinable gains profits and income shall file a return with the secretary indicating the amount of the payment and the name and address of the recipient this section does not apply to payments reportable under sec_6042 and dividends and corporate earnings_and_profits a and patronage_dividends brokers e employee_stock_ownership_plans a payments of interest or 6050n royalties sec_1_6041-1 of the income_tax regulations regulations provides that persons engaged in a trade_or_business shall make annual information returns for payments made during the calendar_year in the course of such trade_or_business for payments described in paragraphs a i a and b of this section sec_1_6041-1 of the regulations describes payments of salaries wages commissions fees and other forms of compensation_for services rendered totaling dollar_figure or more sec_1_6041-1 of the regulations describes payments of interest rent royalties annuities pensions and other gains profits and income totaling dollar_figure or more posts-152373-05 sec_1_6041-1 of the regulations states that persons engaged in a trade_or_business for purposes of sec_6041 includes nonprofit_organizations including organizations described in sec_401 pension and profit-sharing_plans c organizations exempt from income_tax including charitable organizations d religious organizations and farmers’ cooperatives sec_1_6041-1 of the regulations provides that generally a person making payments in the course of its trade_or_business on behalf of another person must file an information_return if such payments are described in sec_1_6041-1 and that person performs managerial or oversight functions with respect to the payment or the person has a significant economic_interest in the payment as noted above payments described in section a of this section are salaries wages commissions fees other forms of compensation interest rent royalties annuities pensions and other gains profits and income see sec_1_6041-1 b sec_1_6041-3 describes payments for which no information_return under sec_6041 of the code is required for example payments of bills for merchandise telegrams freight storage and other like charges do not have to be reported on information returns accordingly the --------------------- would be required to file forms only if the payments made were described in sec_1 a and the --------------------- either performed management or oversight functions with respect to these payments or had a significant economic_interest in such payments this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2005_1 sec_2 2005_1_irb_7 date if you have any additional questions please contact our office at -------------------- sincerely tiffany p smith assistant to the branch chief administrative provisions judicial practice branch procedure administration
